                             Case 1:19-cr-00781-PKC Document 49 Filed 09/24/20 Page 1 of 1




                                               F R E E M A N, N O O T E R & GI N S B E R G
                                                                   ATT O R NEYS AT L A W

            L O UI S M. F R E E M A N                                                                                           7 5 M AI D E N L A N E
            T H O M A S H. N O O T E R*                                                                                            S UI T E 5 0 3
            L E E A. GI N S B E R G                                                                                        N E W Y O R K, N. Y. 1 0 0 3 8
                   ______                                                                                                              ______

            N A D JI A LI M A NI                                                                                               ( 2 1 2) 6 0 8- 0 8 0 8
            OF C O U N S EL                                                                                          T E L E C O PI E R ( 2 1 2) 9 6 2- 9 6 9 6

            C H A RL E N E R A M O S
            O F FI C E M A N A G E R


                                                                   S e pt e m b er 2 4, 2 0 2 0


            H o n. P. K e vi n C ast el
            U. S. Distri ct J u d g e
            U. S. C o urt h o us e
            5 0 0 P e arl Str e et
            N e w Y or k, N Y 1 0 0 0 7

                                                                 R e: U. S. v. T e r r y F o r m e r
                                                                        1 9 C R 7 8 1 ( P K C)

            D e ar J u d g e C ast el:

                        W e writ e t o r e q u est m o difi c ati o n of t h e c o n diti o ns of r el e as e t o p er mit Mr. F or m er t o
            tr a v el fr o m his h o m e i n T e x as t o 3 2 9 0 Gl e n n Dri v e, Mill br o o k, Al a b a m a 3 6 0 5 4 f or t h e f u n er al of
            his m at er n al a u nt fr o m S e pt e m b er 2 5, 2 0 2 0 t o S e pt e m b er 2 8, 2 0 2 0. H e a n d his wif e will b e
            tr a v eli n g b y c ar ( a n ei g ht h o ur tri p e a c h w a y) a n d st a yi n g o v er ni g ht at t h e af or es ai d a d dr ess i n
            Mill br o o k.

                       W e h a v e s p o k e n t o A U S A T ar a La M ort e; w h o h as n o o bj e cti o n o n c o n diti o n t h at ( 1)
            pr e-tri al a gr e es; ( 2) h e r e p orts t o pr etri al i m m e di at el y pri or t o a n d aft er tri p; a n d ( 3) h e pr o vi d es
            pr etri al wit h t h e iti n er ar y. Pr etri al Offi c er K e ya n a P o m p e y d o es n ot o bj e ct t o t his r e q u est.


                                                                                      R es p e ctf ull y s u b mitt e d,
A p pli c ati o n G R A N T E D S U BJ E C T T O
C O N DI TI O N S 2 a n d 3 pr o p os e d b y t h e G o v er n m e nt.                / S/ L o uis M. Fr e e m a n
                                                                                      L o uis M. Fr e e m a n
S O O R D E R E D.
S e pt e m b er 2 4, 2 0 2 0.
